 



Exhibit 10.9

$5,630,000
City of Chaska, Minnesota
Variable Rate Demand Purchase Revenue Bonds
(Lifecore Biomedical, Inc. Project)
Series 2004

LOAN AGREEMENT

Dated as of August 1, 2004

Between

CITY OF CHASKA, MINNESOTA

and

LIFECORE BIOMEDICAL, INC.

This instrument was drafted by:

Dorsey & Whitney LLP
Suite 1500
50 South Sixth Street
Minneapolis, Minnesota 55402-1498

 



--------------------------------------------------------------------------------



 



$5,630,000 City of Chaska, Minnesota
Variable Rate Demand Purchase Revenue Bonds
(Lifecore Biomedical, Inc. Project), Series 2004

TABLE OF CONTENTS

LOAN AGREEMENT

         
ARTICLE I DEFINITIONS AND INTERPRETATION
    2  
Section 1.01 Definitions
    2  
Section 1.02 Characteristics of Certificate or Opinion
    6  
Section 1.03 Description of Project
    6  
Section 1.04 Additional Provisions as to Interpretation
    6  
ARTICLE II REPRESENTATIONS, ETC
    8  
Section 2.01 Representations by the Issuer
    8  
Section 2.02 Representations, Warranties and Covenants by the Borrower
    8  
ARTICLE III ISSUANCE OF THE SERIES 2004 BONDS; REFUNDING OF REFUNDED BONDS
    12  
Section 3.01 Changes to Project
    12  
Section 3.02 Agreement to Issue Series 2004 Bonds; Application of Series 2004
Bond Proceeds
    12  
Section 3.03 Deposits to and Disbursements from the Project Fund
    12  
Section 3.04 Obligation of the Borrower to Cooperate in Furnishing Documents to
Trustee
    12  
Section 3.05 Title to the Project
    13  
ARTICLE IV LOAN PAYMENTS AND DEPOSITS
    14  
Section 4.01 The Loan
    14  
Section 4.02 Repayment of Loan
    14  
Section 4.03 Mandatory Purchase of Bonds
    15  
Section 4.04 Additional Payments
    15  
Section 4.05 No Set-Off; Borrower’s Obligations Unconditional
    15  
Section 4.06 Interest on Loan Repayments and Other Overdue Payments
    16  
Section 4.07 Options to Prepay Loan
    16  
Section 4.08 Tax Exempt Status of Series 2004 Bonds
    17  
Section 4.09 Investment of Funds, Credits
    18  
Section 4.10 Substitute Letter of Credit
    19  
ARTICLE V PROJECT FACILITIES
    20  
Section 5.01 Use of Project Facilities
    20  
Section 5.02 Ownership, Maintenance and Possession of Project Facilities by
Borrower
    20  
Section 5.03 Liens
    20  
Section 5.04 Taxes and Other Governmental Charges
    20  

 

i



--------------------------------------------------------------------------------



 



         
Section 5.05 Insurance
    21  
Section 5.06 Damage or Destruction
    21  
Section 5.07 Condemnation
    21  
ARTICLE VI SPECIAL COVENANTS
    22  
Section 6.01 No Warranty of Condition or Suitability; Indemnification
    22  
Section 6.02 Annual Certificate; Reports
    23  
Section 6.03 Borrower to Maintain its Existence; Conditions Under Which
Exceptions Permitted
    23  
Section 6.04 Records and Inspection
    24  
Section 6.05 Filings, Instruments of Further Assurance
    24  
Section 6.06 Assignments
    24  
Section 6.07 Observance of Indenture Covenants and Terms
    24  
Section 6.08 Obligations Regarding Continuing Disclosure
    25  
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES
    26  
Section 7.01 Events of Default
    26  
Section 7.02 Remedies on Default
    26  
Section 7.03 Remedies Cumulative, Delay Not to Constitute Waiver
    27  
Section 7.04 Agreement to Pay Attorneys’ Fees and Expenses
    27  
Section 7.05 Advances
    28  
ARTICLE VIII MISCELLANEOUS
    29  
Section 8.01 Amounts Remaining in Funds
    29  
Section 8.02 Notices
    29  
Section 8.03 References to Bonds Ineffective after Bonds Paid
    30  
Section 8.04 Binding Effect
    30  
Section 8.05 Amendments, Changes and Modifications
    30  
Section 8.06 Counterparts
    30  
Section 8.07 Severability
    30  
Section 8.08 Captions
    31  
Section 8.09 Benefit of Bondholders
    31  
Section 8.10 Term of Agreement
    31  
Section 8.11 Certain References to the Bank, the Letter of Credit, Etc
    31  
Section 8.12 No Liability of Issuer
    31  
Section 8.13 Governing Law; Venue
    32  
Section 8.14 Right of Borrower To Perform Issuer’s Agreements
    32  
Section 8.15 Complete Agreement
    32  
EXHIBIT A (Form of Draw Request)
    A-1  

 

ii



--------------------------------------------------------------------------------



 



LOAN AGREEMENT

     This LOAN AGREEMENT, made as of the 1st day of August 2004, between the
CITY OF CHASKA, a Minnesota municipal corporation (herein sometimes called the
“City” or the “Issuer”), and LIFECORE BIOMEDICAL, INC., a Minnesota corporation
(herein sometimes called the “Borrower”),

WITNESSETH:

     WHEREAS, Minnesota Statutes, Sections 469.152 to 469.1651, as amended
(collectively the “Act”), authorizes and empowers the Issuer to issue and sell
revenue bonds and refunding revenue bonds and lend the proceeds thereof to
corporations for the purpose of financing or refinancing projects authorized
thereby; and

     WHEREAS, Lifecore Biomedical, Inc., a Minnesota corporation (the
“Borrower”), has undertaken a “project,” within the meaning of the Act (as more
specifically referred to herein, the “Project”); and

     WHEREAS, the Issuer proposes to make a loan to the Borrower pursuant to the
Act to provide refinancing for the Project through the refunding in full of the
Refunded Bonds (described herein); and

     WHEREAS, the Issuer proposes to issue its $5,630,000 Variable Rate Demand
Purchase Revenue Bonds (Lifecore Biomedical, Inc. Project), Series 2004 (the
“Series 2004 Bonds”) pursuant to an Indenture of Trust of even date herewith,
between the Issuer and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), to provide the funds to be loaned to the Borrower hereunder, and to
assign its interests in this Loan Agreement to the Trustee (except for certain
rights of indemnity and to payment of fees, expenses and advances), as security
for the Bonds; and

     WHEREAS, the Borrower has arranged to deliver to the Trustee as a condition
to the issuance of the Bonds a “direct pay” Irrevocable Letter of Credit to be
issued by M&I Marshall & Ilsley Bank, to support payment of the Bonds.

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter
contained, the parties hereto covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I

DEFINITIONS AND INTERPRETATION

     Section 1.01 Definitions. Unless the context otherwise requires, the terms
defined in this Article I and in the recitals and succeeding Articles of this
Loan Agreement shall, for all purposes of this Loan Agreement and of any
agreement supplemental hereto, have the meanings herein specified, such
definitions to be equally applicable to both the singular and plural forms of
any of the terms defined:

     “Act” means Minnesota Statutes, Sections 469.152 to 469.1651, as amended.

     “Authorized Borrower Representative” means the person at the time
designated to act on behalf of the Borrower by written certificate furnished to
the Issuer and the Trustee, containing the specimen signature of such person and
signed on behalf of the Borrower by its President, Secretary or any Vice
President. Such Certificate may designate an alternate or alternates.

     “Bank” means (i) M&I Marshall & Ilsley Bank, a state banking association
organized and existing under the laws of the State of Wisconsin in its capacity
as issuer of the Letter of Credit, and (ii) any Substitute Bank.

     “Bond Counsel” means Independent nationally recognized bond counsel.

     “Bond Documents” means this Loan Agreement, the Indenture, the Remarketing
Agreement, the Tax Exemption Agreement and the Letter of Credit.

     “Bond Fund” means the Bond Fund created under the Indenture.

     “Bond Resolution” means the resolution adopted by the Issuer on July 19,
2004, authorizing the issuance and sale of the Series 2004 Bonds, as the same
may be amended, modified or supplemented by any amendments or modifications
thereof.

     “Bonds” means the Series 2004 Bonds.

     “Borrower” means Lifecore Biomedical, Inc., a Minnesota corporation, its
successors and assigns.

     “Call Date” means, whenever used with reference to the redemption of the
Refunded Bonds, September 1, 2004.

     “Certificate” means a certification in writing required or permitted by the
provisions of this Loan Agreement or the Indenture, signed and delivered to the
Trustee or other proper person or persons. If and to the extent required by the
provisions of Section 1.02 hereof, each Certificate shall include the statements
provided for in said Section 1.02.

     “Certified Resolution” means a copy of a resolution of the Issuer,
certified by the City Clerk of the Issuer to have been duly adopted by the
Issuer and to be in full force and effect on the date of such certification.

2



--------------------------------------------------------------------------------



 



     “City” means the City of Chaska, Minnesota.

     “Closing Date” means the date on which the Series 2004 Bonds are delivered
to the original purchaser or purchasers thereof.

     “Credit Agreement” shall have the meaning set forth in the Indenture.

     “Default” means default by the Borrower in the performance or observance of
any of the covenants, agreements or conditions on its part contained in this
Loan Agreement, exclusive of any notice or period of grace required for a
default to constitute an “Event of Default” as described in Section 7.01 of this
Loan Agreement.

     “Determination of Taxability” means the issuance of a statutory notice of
deficiency by the Internal Revenue Service, or a ruling of the National Office
or any District Office of the Internal Revenue Service, or a final decision by
any court of competent jurisdiction that interest on the Bonds is includible in
the gross income of the recipient under Section 103 and related Sections of the
Internal Revenue Code and regulations thereunder, except for any period during
which a Bond is owned by a “substantial user” or “related person,” within the
meaning of Section 147(a) of the Internal Revenue Code, provided that the period
for a contest or appeal, if any, of such action, ruling or decision has expired
without any such appeal or contest having been instituted, or, if instituted,
such contest or appeal has been unsuccessfully concluded.

     “Event of Default” means an Event of Default described in Section 7.01 of
this Loan Agreement which has not been cured.

     “Governing Body” means the City Council or its successor as governing body
of the Issuer.

     “Holder” or “Bondholder” or “Owner” means the person in whose name a Bond
shall be registered in the registration records maintained by the Trustee.

     “Indenture” means the Indenture of Trust between the Issuer and Wells Fargo
Bank, National Association, as trustee, of even date herewith, under which the
Bonds are authorized to be issued, and including any indenture supplemental
thereto.

     “Independent”, when used with reference to an attorney, engineer,
architect, certified public accountant, or other professional person, means a
person who (i) is in fact independent, (ii) does not have any material financial
interest in the Borrower or the transaction to which his Certificate or opinion
relates (other than the payment to be received for professional services
rendered), and (iii) is not connected with the Issuer, or the Borrower as an
officer, member, director or employee.

     “Independent Counsel” means an Independent attorney duly admitted to
practice law before the highest court of any state.

     “Independent Engineer” means an Independent engineer or engineering firm or
an Independent architect or architectural firm qualified to practice the
profession of engineering or architecture under the laws of Minnesota.

3



--------------------------------------------------------------------------------



 



     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

     “Issuer” means the City of Chaska, Minnesota.

     “Land” means the land and interests in land located in City of Chaska,
Minnesota, constituting the site of the Project.

     “Letter of Credit” shall have the meaning set forth in the Indenture.

     “Loan Agreement” means this Loan Agreement between the Issuer and the
Borrower, dated as of August 1, 2004, as from time to time amended or
supplemented.

     “Loan Repayments” means the payments made or to be made by the Borrower
pursuant to Section 4.02 of this Loan Agreement.

     “Opinion of Counsel” means a written opinion of counsel (who need not be
Independent Counsel unless so specified) appointed by the Borrower or Issuer, as
the case may be, and acceptable to the Trustee or appointed by the Trustee. If
and to the extent required by the provisions of Section 1.02 hereof, each
Opinion of Counsel shall include the statements provided for in said Section
1.02.

     “Original Purchaser” means Northland Securities, Inc.

     “Outstanding” when used as of any particular time with reference to Bonds,
shall have the meaning provided in the Indenture.

     “Prior Indenture” means the Trust Indenture dated as of September 1, 1990,
between the Issuer and the Prior Trustee.

     “Prior Trustee” means Wells Fargo Bank, National Association
(successor-by-merger to “Norwest Bank Minnesota, National Association”), acting
in the capacity of trustee under the Prior Indenture.

     “Project” means the Project described in Section 1.03 hereof.

     “Project Buildings” means the building or buildings constituting the
Project, located on the Land.

     “Project Costs” shall have the meaning set forth in the Indenture.

     “Project Equipment” means all those items of equipment, building service
equipment and fixtures located in the Project Buildings or used in connection
with the Project Facilities and acquired and installed with the proceeds of the
Refunded Bonds.

     “Project Facilities” means the Land, the Project Buildings and the Project
Equipment, all as the same may at any time exist.

     “Project Fund” means the Project Fund established under the Indenture.

4



--------------------------------------------------------------------------------



 



     “Purchase Price” shall have the meaning set forth in the Indenture.

     “Qualified Investments” means investments authorized and described in
Article VII of the Indenture, but only to the extent authorized by the Act.

     “Redeem” or “redeem” or “redemption” means “prepay” or “prepayment” as the
case may be.

     “Refunded Bonds” means the Industrial Development Revenue Bonds (Lifecore
Biomedical, Inc. Project), Series 1990, issued by the Issuer in the original
aggregate principal amount of $7,000,000, pursuant to the Prior Indenture.

     “Reimbursement Agreement” means the Reimbursement Agreement of even date
herewith between the Borrower and the Bank, as amended or supplemented from time
to time.

     “Remarketing Agent” means Northland Securities, Inc.

     “Remarketing Agreement” means the Remarketing Agreement of even date
herewith between the Borrower and the Remarketing Agent, as amended or
supplemented from time to time.

     “Responsible Officer” of any Trustee means and includes the chair of the
board of directors, the president, every vice president, every assistant vice
president, the cashier, every assistant cashier, every corporate trust officer,
and every officer and assistant officer of such trustee, other than those
specifically above mentioned, to whom any corporate trust matter is referred
because of his knowledge of, and familiarity with, a particular subject.

     “Series 2004 Bonds” means the City of Chaska, Minnesota Variable Rate
Demand Purchase Revenue Bonds (Lifecore Biomedical, Inc. Project), Series 2004,
authorized by the Indenture, this Loan Agreement and the Bond Resolution and
described in the Indenture.

     “Sinking Fund” means the Sinking Fund established by the Trustee pursuant
to Section 3.03 of the Indenture as part of the Bond Fund.

     “Substitute Bank” shall have the meaning set forth in the Indenture.

     “Substitute Letter of Credit” shall have the meaning set forth in the
Indenture.

     “Tax Exemption Agreement” means the Tax Exemption Agreement of even date
herewith among the Issuer, the Borrower and the Trustee, as amended or
supplemented from time to time.

     “Trustee” means the trustee at the time serving as such under the
Indenture.

     “Trust Estate” means the interest of the Issuer in this Loan Agreement
assigned under Granting Clause I of the Indenture; the revenues, moneys,
investments, contract rights, general intangibles and instruments and proceeds
and products and accessions thereof as set forth in

5



--------------------------------------------------------------------------------



 



Granting Clause II of the Indenture; and additional property held by the Trustee
pursuant to Granting Clause III of the Indenture, including the Letter of
Credit.

     Section 1.02 Characteristics of Certificate or Opinion. Every certificate
or opinion with respect to compliance with a condition or covenant provided for
in the Indenture or this Loan Agreement, shall include: (i) a statement that the
person or persons making such certificate or opinion have read such covenant or
condition and the definitions herein relating thereto; (ii) a brief statement as
to the nature and scope of the examination or investigation upon which the
statements or opinions contained in such certificate or opinion are based;
(iii) a statement that, in the opinion of the signers, they have made or caused
to be made such examination or investigation as is necessary to enable them to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and (iv) a statement as to whether, in the opinion of the
signers, such condition or covenant has been complied with.

     Any such Certificate made or given by an officer of the Issuer or the
Borrower may be based, insofar as it relates to legal matters, upon an Opinion
of Counsel, unless such person knows that the Opinion of Counsel with respect to
the matters upon which his Certificate may be based as aforesaid is erroneous,
or, in the exercise of reasonable care, should have known that the same was
erroneous. Any such Opinion of Counsel may be based (insofar as it relates to
factual matters in the possession of the Issuer or the Borrower), upon the
Certificate of an officer or officers of the Issuer or the Borrower, unless such
counsel knows that the Certificate with respect to the matters upon which his
opinion may be based as aforesaid is erroneous.

     Section 1.03 Description of Project. The term “Project” refers to the
acquisition and construction of a manufacturing facility by the Borrower in the
City, to the extent financed with proceeds of the Refunded Bonds.

     Section 1.04 Additional Provisions as to Interpretation. All references
herein to “Articles”, “Sections” and other subdivisions are to the corresponding
Articles, Sections or subdivisions of this Loan Agreement; and the words
“herein”, “hereof”, “hereunder” and other words of similar import refer to this
Loan Agreement as a whole and not any particular Article, Section or subdivision
hereof.

     Whenever in this Loan Agreement it is provided or permitted that there be
deposited with or held in trust by the Trustee money or securities in the
necessary amount to pay or redeem any Bonds, the amount so to be deposited or
held shall be the principal amount of such Bonds and all unpaid interest thereon
to maturity, except that in the case of Bonds which are to be redeemed prior to
maturity and in respect of which there shall have been furnished to the Trustee
proof satisfactory to it that notice of such redemption on a specified
redemption date has been duly given or provision satisfactory to the Trustee
shall be made for such notice, the amount so to be deposited or held shall be
the principal amount of such Bonds and interest thereon to the redemption date,
together with the redemption premium, if any.

     Any terms defined in the Indenture but not defined herein shall have the
same meaning herein unless the context hereof clearly requires otherwise.

6



--------------------------------------------------------------------------------



 



     This Loan Agreement is governed by and shall be construed in accordance
with the laws of Minnesota.

7



--------------------------------------------------------------------------------



 



ARTICLE II

REPRESENTATIONS, ETC.

     Section 2.01 Representations by the Issuer. The Issuer makes the following
representations as the basis for its undertakings herein:

     (a) The Issuer is a duly organized and existing municipal corporation under
the laws of the State of Minnesota.

     (b) On March 5, 1990, after publication of notice of hearing in the
official newspaper of the Issuer, being a newspaper of general circulation in
the community, the Issuer held a public hearing on the Project and the issuance
of the Refunded Bonds, and thereafter the Governing Body, as the applicable
elected representative, duly adopted the Bond Resolution and thereby granted
final approval to the issuance of the Refunded Bonds.

     (c) The issuance and sale of the Series 2004 Bonds, the execution and
delivery of this Loan Agreement and the Indenture, the performance of all
covenants and agreements of the Issuer contained in this Loan Agreement and the
Indenture, and the loan hereunder are authorized and have been duly authorized
by resolutions of the Issuer, including the Bond Resolution, which was duly
adopted at a meeting of the Issuer duly called and held, by the requisite vote
of its members, all as required by law.

     (d) The Borrower has requested that the Issuer issue the Series 2004 Bonds
as provided in the Act, the Indenture and the Bond Resolution and lend the
proceeds thereof to the Borrower pursuant to this Loan Agreement. The Issuer
will issue the Series 2004 Bonds in the aggregate principal amount of
$5,630,000, and the Series 2004 Bonds shall be in the form and shall be subject
to the terms and provisions set forth in the Indenture.

     (e) There is no litigation pending or, to the best of its knowledge
threatened, against the Issuer relating to the Project or to the Bonds or to
this Loan Agreement or the Indenture or questioning the powers or Issuer of the
Issuer under the Act, or questioning the corporate existence of the Issuer or
the title of any of the present officers of the Issuer to their respective
offices.

     (f) The execution, delivery and performance of this Loan Agreement by the
Issuer do not violate any agreement or any court order or judgment in any
litigation to which the Issuer is a party or by which it is bound.

     Section 2.02 Representations, Warranties and Covenants by the Borrower. The
Borrower makes the following representations, warranties and covenants:

     (a) The Borrower is a corporation duly organized and existing under the
laws of Minnesota.

     (b) Subject to Section 5.02 hereof, the Borrower intends, but shall not be
obligated, to own and operate the Project Facilities to the expiration or sooner
termination

8



--------------------------------------------------------------------------------



 



of this Loan Agreement, as provided herein, except to the extent such operation
may be interrupted by strikes, riots, acts of God or public enemy or other
circumstances beyond the control of the Borrower.

     (c) The execution and delivery of this Loan Agreement and the consummation
of the transactions herein and therein contemplated will not conflict with or
constitute a breach of or default under any bond, debenture, note or other
evidence of indebtedness or any contract, loan agreement or lease to which the
Borrower is a party or by which it is bound, or violate any law, regulation or
order of the United States or the State of Minnesota or agency or political
subdivision thereof, or any court order or judgment in any proceeding to which
the Borrower is or was a party or by which it is bound.

     (d) The proceeds of the Series 2004 Bonds to be deposited in the Project
Fund, together with other funds to be contributed for the purpose by the
Borrower, will be sufficient to cause the Refunded Bonds to be redeemed in whole
on the Call Date.

     (e) There is no litigation pending, or to the best of its knowledge
threatened, against the Borrower materially and adversely affecting the Project
or its ability to carry out the terms of this Loan Agreement.

     (f) The Land is currently zoned properly for the Project Facilities and the
Borrower has obtained or will timely obtain all necessary licenses and permits
required for renovation and operation of the Project Buildings.

     (g) To the best of the Borrower’s knowledge and belief, no member of the
Governing Body of the Issuer or other officer or employee of the Issuer is
directly or indirectly interested in this Loan Agreement, the Series 2004 Bonds,
the Project or any contract, agreement or job hereby contemplated to be entered
into or undertaken.

     (h) The Borrower has approved the terms and conditions of the Indenture and
the Bonds.

     (i) The Official Statement relating to the issuance and sale of the
Series 2004 Bonds, including all Appendices thereto, does not contain any untrue
statement of a material fact, and does not omit to state a material fact,
required to be stated therein or necessary in order to make the statements
contained therein not misleading.

     (j) The Borrower shall take no action nor omit to take any action the
effect of which would be to jeopardize the tax-exempt status of the Series 2004
Bonds.

     (k) Substantially all (that is, not less than 95%) of the proceeds of the
Refunded Bonds were used for the acquisition, construction, reconstruction or
improvement of land or property of a character subject to the allowance for
depreciation under the Internal Revenue Code.

     (l) Not less than 95% of the proceeds of the Refunded Bonds were used to
provide a facility which is used in the manufacturing or production of tangible
personal property (including the processing resulting in a change in the
condition of the property).

9



--------------------------------------------------------------------------------



 



An office shall not be described in the preceding sentence unless (a) the office
is located on the premises of the manufacturing facility, and (b) not more than
a de minimis amount of the functions to be performed at such office is not
directly related to the day-to-day operations at such facility. For purposes of
the first sentence of this paragraph, the term “manufacturing facility” includes
facilities which are directly related and ancillary to a manufacturing facility
(determined without regard to this sentence) if (i) such facilities are located
on the same site as the manufacturing facility, and (ii) not more than
25 percent of the net proceeds of the Bonds are used to provide such facilities.

     (m) The aggregate of (i) capital expenditures with respect to facilities in
or attributable to the City which are or were used by the Borrower, or any other
principal user of the Project Facilities or by any person related to the
Borrower or such other principal user paid or incurred within a period of
36 months prior to the date of issuance of the Refunded Bonds, whether allocable
or attributable to the Project Facilities or any other facility within or
attributable to the City, plus (ii) the original aggregate principal amount of
the Refunded Bonds, together with the then outstanding principal amounts of any
“prior issues,” plus (iii) the capital expenditures made with respect to
facilities in or attributable to the City by the Borrower or such other
principal user of the Project Facilities or by any person related to the
Borrower or such other principal user within a period of 36 months after the
date of issuance of the Refunded Bonds, whether allocable or attributable to the
Project Facilities or any other facility within or attributable to the City, all
as such terms are used in Section 144(a) of the Internal Revenue Code of 1986,
and regulations thereunder, did not exceed $10,000,000.

     (n) The Borrower did not use any portion of the proceeds of the Refunded
Bonds and shall not use any portion of the proceeds of the Bonds to provide any
private or commercial golf course facility, country club, massage parlor, tennis
club, skating facility (including roller skating, skateboard or ice skating),
racquet sports facility (including any handball or racquetball court), hot tub
facility, suntan facility, racetrack, airplane, skybox, or other private luxury
box, any facility primarily used for gambling, or any store the principal
business of which is the sale of alcoholic beverages for consumption off
premises, and the Borrower does not expect that the Project Facilities, or any
part thereof, will be used for any of such purposes.

     (o) The Borrower used less than 25 percent of the proceeds of the Refunded
Bonds either directly or indirectly to finance the acquisition of land (or any
interest therein), and used not more than 25 percent of the proceeds of the
Refunded Bonds and of the Refunded Bonds to provide a facility the primary
purpose of which is retail food or beverage service, automobile sales or
service, or the provision of recreation or entertainment, and the Borrower does
not expect that the Project Facilities, or any portion thereof, shall
subsequently be used primarily for any of such purposes.

     (p) None of the proceeds of the Refunded Bonds were used for the
acquisition of any existing building or other used property, unless at least
15 percent (or in the case of a structure other than a building 100 percent) of
the cost of acquisition of such existing property financed by proceeds of the
Refunded Bonds was spent for rehabilitation expenditures, within the meaning of
Section 147(d) of the Internal Revenue Code, within

10



--------------------------------------------------------------------------------



 



two years of the date of acquisition or, if later, the date of issuance of the
Refunded Bonds.

     (q) The aggregate outstanding amount of tax-exempt facility-related bonds
allocated to the Borrower (including related persons) or any other principal
user of the Project Facilities (including related persons) when added to the
aggregate amount of the Series 2004 Bonds allocated to the Borrower (including
related persons) or such other principal user (including related persons), all
as such terms are defined in Section 144(a) of the Internal Revenue Code of 1986
(or the applicable predecessor Section of the Internal Revenue Code of 1954, as
amended prior to the enactment of the Tax Reform Act of 1986), does not exceed
$40,000,000.

     (r) The Borrower is not a principal user, nor related to any principal
user, of any facilities other than the Project Facilities within the City which
were acquired in whole or in part, directly or indirectly, by the issuance of
tax-exempt bonds which are outstanding on the date hereof, within the meaning of
Section 144 of the Internal Revenue Code of 1986 and regulations thereunder. No
tax-exempt bonds issued with respect to the Project Facilities are outstanding
as of the date hereof except for the Refunded Bonds.

     (s) The weighted average maturity of the Series 2004 Bonds does not exceed
120% of the average weighted economic life of the Project Facilities.

     (t) The weighted average maturity of the Series 2004 Bonds does not exceed
the remaining weighted average maturity of the Refunded Bonds.

     (u) The original principal amount of the Series 2004 Bonds is in an amount
not greater than the current outstanding principal amount of the Refunded Bonds.
The principal amount of the Series 2004 Bonds is not larger than the amount
necessary to cause the Refunded Bonds to be redeemed in whole, in accordance
with the provisions of the Prior Indenture and in accordance with the provisions
hereof. The entire gross proceeds of the Series 2004 Bonds ($5,630,000) are to
be expended solely for the payment and discharge on the Call Date of the
outstanding principal amount of the Refunded Bonds. The Refunded Bonds will be
redeemed in whole within 90 or fewer days from the date of issuance of the
Series 2004 Bonds.

     (v) Within the meaning of Treasury Regulation, § 1.148-1(c)(3), any amount
required by the Bank under the Credit Agreement to be held by the Borrower or
affiliate of the Borrower at a particular level for the direct or indirect
benefit of the Bank will not be “pledged” to the Bank or other party for the
following reasons: (i) the amount does not exceed reasonable needs for which it
is maintained; (ii) the required level is tested no more frequently than every
six months; and (iii) the amount may be spent without any substantial
restriction other than a requirement to replenish the amount by the next testing
date.

[The balance of this page is intentionally left blank]

11



--------------------------------------------------------------------------------



 



ARTICLE III

ISSUANCE OF THE SERIES 2004 BONDS;
REFUNDING OF REFUNDED BONDS

     Section 3.01 Changes to Project. Subject to the terms of the Credit
Agreement and the documents related thereto, the Borrower may make changes in
the Project Facilities at any time; provided that no changes will be made which
would delete from the Project any essential characteristics of the Project as
specified in Section 1.03 nor which materially and adversely affect the total
operating unity and efficiency or capacity of the Project Facilities and that,
after such changes, the Project shall remain in compliance with all applicable
requirements of this Loan Agreement and of law, including all relevant
provisions of the Internal Revenue Code required to be met in order to maintain
the exclusion from gross income, for federal income tax purposes, of interest on
the Series 2004 Bonds. The Project Facilities, to the best knowledge of the
Borrower, are in compliance with all applicable zoning, planning and building
regulations of governmental authorities having jurisdiction of the Project
Facilities.

     Section 3.02 Agreement to Issue Series 2004 Bonds; Application of Series
2004 Bond Proceeds. In order to provide funds to loan to the Borrower for the
refunding of the Refunded Bonds, the Issuer has, or will have, upon or promptly
after the execution of this Loan Agreement, issued and delivered the Series 2004
Bonds to the Original Purchaser thereof and the Issuer has or will have
deposited the proceeds of said Series 2004 Bonds as follows: (i) in the Bond
Fund all accrued interest (if any) received, and (ii) in the Project Fund the
balance of the proceeds received from said sale.

     Section 3.03 Deposits to and Disbursements from the Project Fund. The
Issuer has, in the Indenture, authorized and directed the Trustee to use the
moneys in the Project Fund to cause the Refunded Bonds to be redeemed in whole
on the Call Date, as further specified in the Indenture.

     The Borrower covenants and agrees that, in addition to the proceeds of the
Series 2004 Bonds, it will deposit moneys in the Project Fund or provide funds
to the indenture trustee for the Refunded Bonds as may be required to refund and
redeem in full the Refunded Bonds on the Call Date, and that on the Call Date
there shall accordingly be sufficient funds on hand with the indenture trustee
for the Refunded Bonds to pay all principal of, premium, if any, and interest
then due on the Refunded Bonds. The Borrower further covenants and agrees that
it will cause or has caused the indenture trustee for the Refunded Bonds to
publish and mail notice of the redemption in whole of the Refunded Bonds, in
accordance with the provisions of the Prior Indenture.

     The Borrower agrees that the issuance costs financed by the Series 2004
Bonds shall not exceed 2.00% of the proceeds of the Series 2004 Bonds, all
within the meaning of Section 147(g) of the Internal Revenue Code.

     Section 3.04 Obligation of the Borrower to Cooperate in Furnishing
Documents to Trustee. The Borrower agrees to cooperate in furnishing to the
Trustee (i) any documents referred to in the Indenture that are required to
effect payments out of the Project Fund, and

12



--------------------------------------------------------------------------------



 



(ii) the documents referred to in Section 2.06 of the Indenture required for the
authentication and delivery of the Series 2004 Bonds. Such obligations are
subject to any provision of this Loan Agreement or the Indenture requiring
additional documentation.

     Section 3.05 Title to the Project. The Issuer acknowledges and agrees that
as between the Issuer and the Borrower, neither the Issuer, the Trustee nor any
Holder of the Bonds shall be entitled to or have any interest in the Land, the
Project Building, the Project Equipment, or in any other Project Facilities, or
in the Borrower’s title thereto or interest therein.

[The balance of this page is intentionally left blank]

13



--------------------------------------------------------------------------------



 



ARTICLE IV

LOAN
PAYMENTS AND DEPOSITS

     Section 4.01 The Loan. The Issuer agrees, upon the terms and conditions in
this Loan Agreement, to lend to the Borrower the gross proceeds of issuance of
the Bonds ($5,630,000) (the “Loan”) and further agrees to deposit the proceeds
of sale thereof into the Bond Fund and Project Fund established with the Trustee
as provided herein and in the Indenture, which deposits shall constitute the
making of the Loan from the Issuer to the Borrower hereunder. Such proceeds
shall thereafter be invested and disbursed by the Trustee in accordance with the
provisions of this Loan Agreement and the Indenture.

     Section 4.02 Repayment of Loan. The Borrower covenants and agrees to repay
the Loan, together with interest and premium, if any, in Loan Repayments which
in the aggregate shall be in an amount sufficient to pay, in full and when due,
all the Bonds. To provide for the repayment of the Loan (until the principal of,
premium (if any) and interest on the Bonds shall have been fully paid or
provision for payment thereof shall have been made in accordance with the
Indenture), the Borrower agrees to pay or cause to be paid for the account of
the Issuer in immediately available funds the following amounts:

     (a) into the Bond Fund on September 1, 2004, and on the 1st day of each
month thereafter, a sum equal to (i) the amount, if any, then payable as
principal of and premium, if any, on the Bonds, plus (ii) the amount then
payable as interest on the Bonds;

     (b) into the Bond Fund forthwith, the amount of the deficiency in the event
the funds on deposit in the Bond Fund on any Bond payment date are for any
reason insufficient to pay principal, premium (if any) and interest on the Bonds
then due or to become due on any Bond principal or interest payment date
(whether at maturity or upon redemption or acceleration of maturity in event of
default); and

     (c) into the Rebate Fund moneys in the amount necessary to comply with the
provisions of Section 4.08(d) hereof.

Paragraphs (a) and (b) are subject, however, to the amounts of any credits
allowable under Section 4.09 hereof; and provided however, that the obligation
of the Borrower to make any payment under paragraph (a) or (b) above shall be
deemed satisfied and discharged to the extent of any corresponding payment made
by the Bank to the Trustee under the Letter of Credit, it being the intention of
the parties hereto that each payment owing with respect to the Bonds is to be
made directly to the Trustee by the Bank from the proceeds of draws made on the
Letter of Credit. If and to the extent the Borrower shall make payment to the
Trustee hereunder prior to a drawing under the Letter of Credit and the Bank
shall thereafter make payment of such amount pursuant to a drawing under the
Letter of Credit, the Trustee shall transmit to the Bank the amounts so paid by
the Borrower to the extent necessary in reimbursement of such drawing. In
addition, if the Bank shall make payment pursuant to a drawing under the Letter
of Credit sufficient to satisfy the Borrower’s obligation to make payments
hereunder, the Borrower shall not be obligated to make such payment hereunder
but shall, instead, cause payment to be made directly to the Bank in
reimbursement for such drawing in accordance with the terms of the Credit
Agreement.

14



--------------------------------------------------------------------------------



 



     Section 4.03 Mandatory Purchase of Bonds. The Borrower agrees to pay or
cause to be paid to the Trustee such amounts as shall be necessary to enable the
Trustee to pay the Purchase Price of Bonds delivered to it for purchase, all as
more particularly described in Sections 4.01, 4.02, 4.06 and 4.11 of the
Indenture; provided, however, that the obligation of the Borrower to make any
such payment under this Section 4.03 is intended to be discharged, first, from
proceeds of the Letter of Credit and, second, from proceeds of a remarketing of
Bonds, all as further set forth in Section 4.07 of the Indenture.

     Section 4.04 Additional Payments. The Borrower also agrees:

     (a) to pay to the Trustee, for itself or remittance to the paying agents,
promptly after being billed, until the principal of and interest on the Bonds
shall have been fully paid or provision for the payment thereof shall have been
made in accordance with the provisions of the Indenture, (i) an amount equal to
the annual fee of the Trustee, as trustee, for the ordinary services of the
Trustee rendered and its ordinary expenses incurred under the Indenture during
the preceding billing period, (ii) the reasonable fees and charges of paying
agents on the Bonds for acting as paying agent as provided in the Indenture, as
and when the same become due, and (iii) the reasonable fees and charges of the
Trustee for necessary extraordinary services rendered by it and extraordinary
expenses incurred by it under the Indenture, as and when the same become due;
provided, that the Borrower may, without creating a default hereunder, contest
in good faith the necessity for any such extraordinary services and
extraordinary expenses and the reasonableness of any such fees, charges or
expenses; and

     (b) to pay to the Issuer, when due, all reasonable fees and expenses of the
Issuer, including the fees and expenses of counsel to the Issuer, incurred in
connection with the issuance, payment, redemption and exchange of Bonds or
otherwise in connection with the transactions contemplated by this Loan
Agreement and the Indenture.

     Section 4.05 No Set-Off; Borrower’s Obligations Unconditional. The
obligation of the Borrower to make the payments required hereby shall be
absolute and unconditional. Until such time as the principal of, premium, if
any, and interest on the Bonds shall have been fully paid or provision for the
payment thereof shall have been made in accordance with the Indenture, the
Borrower (i) will perform and observe all of its agreements contained in this
Loan Agreement and (ii) will pay without abatement, diminution or deduction
(whether for taxes or otherwise) all amounts required to be paid hereunder,
regardless of any cause or circumstance whatsoever including, without limiting
the generality of the foregoing: any defense, set-off, recoupment or
counterclaim which the Borrower may have or assert against the Issuer, the
Trustee, the Bank, any Holder of a Bond or any other person; any failure of the
Issuer to perform any covenant or agreement contained herein or in any other
agreement between the Issuer and the Borrower; any indebtedness or liability at
any time owing to the Borrower by the Issuer, the Trustee, the Bank, any Holder
of a Bond or any other person; any acts or circumstances that may constitute
failure of consideration; damage to or condemnation of the Project Facilities;
failure or delay in completion of the Project; eviction by paramount title;
commercial frustration of purpose;

15



--------------------------------------------------------------------------------



 



bankruptcy or insolvency of the Issuer or the Trustee; any change in the tax or
other laws of the United States of America or of the State of Minnesota or any
political subdivision thereof; or any failure of the Issuer, the Bank, or the
Trustee to perform and observe any agreement, whether express or implied, or any
duty, liability or obligation, arising out of or connected with this Loan
Agreement, the Credit Agreement or the Indenture.

     The Borrower hereby waives, to the extent permitted by law, any and all
rights which it may now have or which at any time hereafter may be conferred
upon it, by statute or otherwise, to terminate or cancel, or to limit its
liability under, this Loan Agreement except in accordance with the express terms
hereof.

     Section 4.06 Interest on Loan Repayments and Other Overdue Payments. In the
event the Borrower shall fail to make Loan Repayments required by Section 4.02
or 4.03 hereof, the installment so in default shall continue as an obligation of
the Borrower until the amount in default shall have been fully paid, and the
Borrower agrees to pay interest on such default at the rate or rates of interest
specified in the Bonds. In the event the Borrower shall fail to make any payment
required under Section 4.04 hereof or if advances are made pursuant to
Section 7.05 hereof, the item so in default shall continue as an obligation of
the Borrower until the amount shall have been fully paid and the Borrower agrees
to pay interest on such payment in default at a rate equal to the rate or rates
of interest specified in the Bonds.

     Section 4.07 Options to Prepay Loan.

     (a) The Borrower shall have and is hereby granted, the option to prepay the
loan and require the Series 2004 Bonds to be redeemed, in whole or in part, upon
the deposit of funds sufficient therefor or making provision satisfactory to the
Trustee and the Bank therefor, if and to the extent the Bonds are subject to
optional redemption under Section 3.01 or Section 3.02 of the Indenture, as
further provided therein, or in order to cause the Bonds to be defeased in
accordance with the provisions of the Indenture.

     (b) To exercise the options granted in this Section, the Borrower shall, at
least forty-five (45) days prior to the date upon which such prepayment is to be
made, give written notice of such prepayment to the Issuer, the Bank and the
Trustee. Such notice shall request the redemption pursuant to the applicable
provisions of the Indenture of a specified principal amount of Bonds if less
than all outstanding Bonds are to be redeemed and shall otherwise comply with
the provisions hereof and of the Indenture. On or before the date specified for
the redemption of the Bonds, the Borrower shall pay or cause to be paid to the
Trustee an amount which, together with other funds held by the Trustee and
available for the purpose, is equal to the redemption price of the Bonds to be
redeemed and accrued interest thereon to the redemption date, and in any case,
such further amounts, if any, as may be required to redeem the Bonds called for
redemption by the Trustee on the redemption date. So long as the Letter of
Credit is still in effect, redemption shall be accomplished by means of a
drawing on the Letter of Credit, and the amounts deposited hereunder shall be
used to reimburse the Bank for such drawing.

     The Issuer, at the request at any time of the Borrower and if the Bonds are
then callable, shall forthwith take all steps that may be necessary under the
applicable redemption provisions of

16



--------------------------------------------------------------------------------



 



the Indenture to effect redemption of all or part of the then outstanding Bonds,
as may be specified by the Borrower, on the earliest redemption date on which
such redemption may be made under such applicable provisions, provided that the
Borrower shall have made available funds in adequate amount therefor or shall
have made arrangements satisfactory to the Issuer therefor. Except as herein
otherwise provided, Bonds shall be called for redemption by the Issuer only upon
the direction of the Borrower.

     Section 4.08 Tax Exempt Status of Series 2004 Bonds. It is the intention of
the parties hereto that the interest paid on the Series 2004 Bonds will not be
included in the gross income of the recipients of said interest by reason of
Section 103 and related Sections of the Internal Revenue Code. In order to
confirm and carry out such intention:

     (a) The Borrower shall (A) provide such Certificates of the Authorized
Borrower Representative, Opinions of Bond Counsel, and other evidence as may be
necessary or reasonably requested by the Issuer, the Bank or the Trustee to
establish the exclusion from gross income of interest on the Series 2004 Bonds
under Section 103 and related Sections of the Internal Revenue Code, and
(B) file such information and statements, acting alone or with the Issuer, with
the Internal Revenue Service, as may be required from the Borrower or the Issuer
to establish or preserve such exclusion or as may be required by Section 103 and
related Sections of the Internal Revenue Code, including Section 149(e) thereof,
regulations thereunder and related provisions of law or regulation.

     (b) If there shall occur a Determination of Taxability, the Borrower shall
have the obligation to, and hereby covenants and agrees that it shall forthwith
repay the loan and cause the Series 2004 Bonds to be redeemed on the next
interest payment date following notice to the Borrower of the Determination of
Taxability. Any redemption required under this Section shall be effected upon
the following terms and conditions:

         (i) Forthwith after receipt by the Borrower of receipt of the
Determination of Taxability the Borrower shall give written notice of the
Determination of Taxability and of its intention to redeem the outstanding
Series 2004 Bonds to the Issuer, the Bank and the Trustee, stating the date of
redemption and the Trustee shall make arrangements for the giving of notice
required for redemption of all of the outstanding Series 2004 Bonds and the
Borrower shall make arrangements for the transmittal of funds needed for such
redemption in advance of that date. If the Letter of Credit is then in effect,
redemption shall occur with the proceeds of a draw under the Letter of Credit.

         (ii) The aggregate redemption price payable by the Borrower shall be an
amount which will be equal to the principal amount of all then outstanding
Series 2004 Bonds, plus accrued interest thereon to the redemption date.

         (iii) The Borrower shall also pay an amount equal to the Trustee’s and
any paying agent’s fees under the Indenture, accrued and to accrue until final
payment and redemption of the Series 2004 Bonds and all other advances, fees,

17



--------------------------------------------------------------------------------



 



costs and expenses incurred by the Trustee under the Indenture or by the Issuer
under this Agreement or any other agreement or instrument relating to the Bonds.

     (c) If there shall be a Determination of Taxability and the Borrower shall
fail to give notice thereof and of its intention to redeem the Bonds as above
described, the Trustee shall nevertheless be authorized to give notice of
redemption of the outstanding Series 2004 Bonds on the next interest payment
date thereafter whenever it shall have determined, in good faith, that a
Determination of Taxability has been made; and the Trustee shall give such
notice of redemption if the Issuer, the Bank or any Bondholder shall furnish to
the Trustee a copy of the Determination of Taxability duly certified or
authenticated to the satisfaction of the Trustee. The Trustee shall furnish to
the Borrower, the Bank and the Issuer a copy of the notice given or to be given
by it pursuant to this paragraph, and the Borrower shall thereupon become
obligated to pay the aggregate redemption price to the Trustee as a Loan
Repayment prior to the redemption date and to pay all fees, expenses, costs and
advances of the Trustee and any paying agent under the Indenture.

     (d) The Borrower hereby acknowledges and confirms its obligations under
Section 148(f) of the Internal Revenue Code and regulations thereunder.
Specifically, the Borrower agrees to comply with the rebate requirements imposed
under said Section 148(f) and pertinent regulations, including the requirement
to make or cause to be made annual (or other periodic) calculations of the
amount subject to rebate thereunder, and to maintain and to provide to the
Trustee copies of records of such determinations until six years after the
retirement of the Bonds, and the requirement to make all required rebates to the
United States not later than 60 days after each installment computation date and
not later than 60 days after the final computation date. If the Borrower shall
fail to deposit with the Trustee the full amount of any rebate required to be
paid by the Borrower when such deposit is due, the Issuer or the Trustee may
make (but has no obligation to make) payment to the United States or the Issuer
may deposit (but has no obligation to deposit) the required amount with the
Trustee with appropriate instructions to make payment to the United States, and
such payment or deposit shall be an advance under Section 7.05 of this Loan
Agreement. In construing the Borrower’s obligations hereunder, all terms used in
this paragraph (d) shall have the meanings provided in said Section 148(f) and
regulations thereunder, and all provisions set forth in the Indenture for the
purpose of complying with said Section and regulations shall be incorporated
herein by reference. The Borrower agrees to make all required rebate payments to
the United States, as and when required, and such payments shall constitute
additional Loan Repayments under Section 4.02 hereof. In performing or causing
to be performed the obligations set forth in this paragraph, the Borrower and
the Trustee may require such reports or opinions of accountants, Certificates of
the Borrower, and Opinions of Counsel as the Borrower or the Trustee may deem
necessary or desirable. All costs therefor shall be borne by the Borrower.

     Section 4.09 Investment of Funds, Credits. To the extent authorized by the
Act, moneys on deposit to the credit of any Fund or Account maintained by the
Trustee under the Indenture shall be invested by the Trustee, upon request by
the Authorized Borrower Representative to the Trustee, in Qualified Investments.
Investments permitted under this

18



--------------------------------------------------------------------------------



 



Section may be purchased from the Trustee or any of its affiliates. Investments
so purchased shall be deemed at all times to be a part of the respective Fund or
Account, but may from time to time be sold or otherwise converted into cash,
whereupon the proceeds derived from such sale or conversion shall be credited to
the respective Fund or Account. Any interest or profit shall be credited to the
respective Fund or Account. The Trustee shall redeem or sell, at the best price
obtainable, any investments so purchased, whenever it shall be necessary to do
so in order to provide moneys to meet any payment from any such Fund or Account.
Neither the Trustee nor the Issuer shall be liable for any loss resulting from
any such investment, nor from failure to preserve rights against endorsers or
other prior parties to instruments evidencing any such investment. Investment of
funds pursuant to this Section shall be limited as to amount and yield of
investment in such manner that no part of the outstanding Bonds shall be deemed
“arbitrage bonds” under Section 148 of the Internal Revenue Code and regulations
thereunder.

     Section 4.10 Substitute Letter of Credit. The Borrower may provide for the
delivery to the Trustee of a Substitute Letter of Credit. Any Substitute Letter
of Credit shall be delivered to the Trustee not less than 45 days prior to the
expiration of the Letter of Credit it is being issued to replace; provided,
however, that on or before the date of such delivery of a Substitute Letter of
Credit to the Trustee, the Borrower shall furnish to the Trustee (a) written
evidence from each rating agency, if any, by which the Bonds are then rated, to
the effect that such rating agency has reviewed the proposed Substitute Letter
of Credit and that the substitution of the proposed Substitute Letter of Credit
will not result in the modification, reduction or withdrawal of the rating(s),
if any, then borne by the Bonds; provided, however, that if at the time of such
substitution the Bonds are not then rated by a rating agency, there is no
requirement that any issuer of a Substitute Letter of Credit have an equivalent
financial standing to that of the Bank or that the long or short-term
obligations of an issuer of a Substitute Letter of Credit have an equivalent
credit rating as those of the Bank; and (b) an Opinion of Counsel by nationally
recognized bond counsel to the effect that the delivery of such Substitute
Letter of Credit shall not cause the interest on the Bonds to become includible
in the gross income of the recipients thereof for purposes of federal income
taxation.

19



--------------------------------------------------------------------------------



 



ARTICLE V

PROJECT FACILITIES

     Section 5.01 Use of Project Facilities. The Borrower will use the Project
Facilities only in furtherance of its lawful purposes and will cause the Project
Facilities to be used and operated only as a facility eligible to be and defined
as a “project” under the Act and in accordance with all pertinent provisions of
Sections 103, 145 and 150 of the Internal Revenue Code, to the extent necessary
or desirable to maintain the excludability of Bond interest from the gross
income of the recipients thereof.

     The Borrower will not use or permit any person to use the Project
Facilities for any use or purpose in violation of the laws of the United States,
the State of Minnesota, or any ordinance of the Issuer, and agrees to comply
with all the orders, rules, regulations and requirements of the agencies,
officers or boards of the City, City or State or other governmental authority
having jurisdiction over the Project Facilities. The Borrower shall have the
right to contest by appropriate legal proceedings, without cost or expense to
the Issuer, the validity of any law, ordinance, order, rule, regulation or
requirement of the nature herein referred to.

     Section 5.02 Ownership, Maintenance and Possession of Project Facilities by
Borrower. The Borrower agrees that so long as the Bonds are outstanding, the
Borrower will keep or cause to be kept the Project Facilities in good repair and
good operating condition, making such repairs and replacements as are necessary
in the judgment of the Borrower so that the Project Facilities will remain a
“project” under the Act and the interest on the Bonds will be and remain not
includible in gross income for purposes of federal income taxation. The Borrower
has no present intention to sell, lease or otherwise dispose of the Project
Facilities, but the Borrower may sell or enter into a lease of any part of the
Project Facilities or enter into an agreement for the management or use of the
Project Facilities so long as (i) no such sale, lease or agreement shall be
inconsistent with the provisions of this Loan Agreement, the Indenture or the
Act, including Section 5.01 hereof; (ii) if at such time the Letter of Credit is
not in effect, the Borrower shall remain fully obligated under this Loan
Agreement as if such sale, lease or agreement had not been made; (iii) any
purchaser shall assume all of the obligations of the Borrower under this Loan
Agreement; and (iv) the Borrower furnishes the Trustee with an opinion of Bond
Counsel to the effect that proposed sale, lease or other transaction shall not
cause the interest on the Bonds to become includible in the gross income of the
recipients thereof for purposes of federal income taxation.

     Section 5.03 Liens. The Borrower will pay or cause to be paid all utility
charges and other charges arising from the operations at the Project Facilities;
provided, that the Borrower may, subject to the terms of the Credit Agreement
and the documents related thereto, in good faith contest any such liens filed or
established against the Project Facilities, and in such event may permit the
items so contested to remain undischarged and unsatisfied during the period of
such contest and any appeal therefrom.

     Section 5.04 Taxes and Other Governmental Charges. The Borrower will pay or
cause to be paid, as the same respectively become due, any taxes, special
assessments, license fees and governmental charges of any kind whatsoever that
may at any time be lawfully assessed or

20



--------------------------------------------------------------------------------



 



levied against or with respect to the operations of the Project Facilities, or
any improvements, equipment or related property installed or brought by the
Borrower therein or thereon. The Borrower may and subject to the terms of the
Credit Agreement and the documents related thereto, at its expense, in good
faith contest any such taxes, assessments, license fees and other governmental
charges and, in the event of any such contest, may permit the taxes,
assessments, license fees or other charges so contested to remain unpaid during
the period of such contest and any appeal therefrom to the extent permitted by
law.

     Section 5.05 Insurance. The Borrower shall maintain, or cause to be
maintained, at its cost and expense, insurance, including all-risk and liability
coverage, with respect to the Project Facilities in such amounts and upon such
terms as are customary and prudent for properties similar to the Project
Facilities and as required by the Credit Agreement.

     Section 5.06 Damage or Destruction. In the event of any damage to or
destruction of the Project Facilities or any portion thereof, and subject to the
terms of the Credit Agreement and the documents related thereto, the Borrower
shall proceed either to repair, reconstruct or restore the Project Facilities or
cause the Series 2004 Bonds to be prepaid and redeemed, all as may be further
provided in the Indenture. Any prepayment or redemption of Bonds shall be
effected in accordance with all applicable provisions of the Indenture and of
Section 4.07 hereof. In connection with any application or proposed application
of moneys pursuant to this Section, the Trustee shall require the Borrower to
furnish an opinion of Bond Counsel to the effect that such application or
proposed application of moneys shall not cause the interest on the Bonds to
become includible in the gross income of the recipients thereof for purposes of
federal income taxation.

     Section 5.07 Condemnation. If the Project Facilities or any portion thereof
is condemned or taken for any public or quasi-public use and title thereto vests
in the party condemning or taking the same, and subject to the terms of the
Credit Agreement and the documents related thereto, the Borrower shall elect
either to repair, reconstruct or restore the Project Facilities, as may be
deemed necessary or desirable by the Borrower, or to cause the Bonds to be
prepaid and redeemed. Any prepayment or redemption of Bonds shall be effected in
accordance with all applicable provisions of the Indenture and of Section 4.07
hereof. In connection with any application or proposed application of moneys
pursuant to this Section, the Trustee shall, require the Borrower to furnish an
opinion of Bond Counsel to the effect that such application or proposed
application of moneys shall not cause the interest on the Bonds to become
includible in the gross income of the recipients thereof for purposes of federal
income taxation.

21



--------------------------------------------------------------------------------



 



ARTICLE VI

SPECIAL COVENANTS

     Section 6.01 No Warranty of Condition or Suitability; Indemnification. The
Issuer does not make any warranty, either express or implied, as to the design
or capacity of the Project, as to the suitability for operation of the Project,
or that the Project will be suitable for the Borrower’s purposes or needs. The
Borrower releases the Issuer from, agrees that the Issuer shall not be liable
for, and agrees to hold the Issuer, its city council members and its respective
officers and employees, harmless against, any claim, cause of action, suit or
liability for any loss or damage to property or any injury to or death of any
person that may be occasioned by any cause whatsoever pertaining to the Project
Facilities or the use thereof as a result of the Issuer acting as the issuer of
the Bonds.

     The Borrower will, to the fullest extent permitted by law, protect,
indemnify and save the Issuer and its officers, agents, and employees, and any
person who controls the Issuer within the meaning of the Securities Act of 1933,
harmless from and against all liabilities, losses, damages, costs, expenses
(including attorneys’ fees and expenses of the Issuer), taxes, causes of action,
suits, claims, demands and judgments in connection with the transaction
contemplated by this Agreement or arising from or related to the issuance or
sale of the Bonds, including but not limited to:

     1. any injury to or death of any person or damage to property in or upon
the Project Facilities or growing out of or connected with the use, non-use,
condition or occupancy of the Project Facilities or any part thereof, including
any and all acts or operations relating to the acquisition or installation of
property or improvements. The foregoing indemnification obligations shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for the Borrower, customers, suppliers or
affiliated organizations under any workers’ compensation acts, disability
benefit acts or other employee benefit acts;

     2. violation of any agreement, provision or condition of this Agreement,
the Bonds or the Indenture, except a violation by the party seeking
indemnification;

     3. violation by the Borrower of any contract, agreement or restriction
which shall have existed at the commencement of the term of this Agreement or
shall have been approved by the Borrower;

     4. violation by the Borrower of any law, ordinance, court order or
regulation affecting the Project Facilities or a part thereof or the ownership,
occupancy or use thereof;

     5. any statement or information relating to the expenditure of the proceeds
of the Bonds contained in the Tax Exemption Agreement or similar document
furnished by the Borrower to the Issuer or the Trustee which, at the time made,
is misleading, untrue or incorrect in any material respect; and

22



--------------------------------------------------------------------------------



 



     6. any untrue statement or alleged untrue statement of a material fact
contained in any offering material relating to the sale of the Bonds (as from
time to time amended or supplemented) or arising out of or based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, other than any statement or omission relating to or provided by the
Issuer, the Bank, the Original Purchaser or the Remarketing Agent.

     Promptly after receipt by the Issuer or any such other indemnified person,
as the case may be, of notice of the commencement of any action with respect to
which indemnity may be sought against the Borrower under this Section, such
person will notify the Borrower in writing of the commencement thereof, and,
subject to the provisions hereinafter stated, the Borrower shall assume the
defense of such action (including the employment of counsel, who shall be
counsel subject to the approval of the Issuer, which approval shall not be
unreasonably withheld, and the payment of expenses). Insofar as such action
shall relate to any alleged liability with respect to which indemnity may be
sought against the Borrower, the Issuer or any such other indemnified person
shall have the right to employ separate counsel of their own choice in any such
action and to participate in the defense thereof, and the fees and expenses of
such counsel shall be at the expense of the Borrower. The Borrower shall not be
liable to indemnify any person for any settlement of any such action effected
without its consent.

     The provisions of this section shall survive payment and discharge of the
Bonds.

     Section 6.02 Annual Certificate; Reports. The Borrower agrees to furnish to
the Trustee, on or before August 1 of each year during the term hereof, a
Certificate of the Authorized Borrower Representative that there is no Default
under this Loan Agreement and that he has no knowledge of any default by the
Issuer under this Loan Agreement or the Indenture, or, if there be any such
Default or default by the Issuer, explaining the nature thereof and specifying
the steps being taken to remedy the same.

     The Borrower shall provide the Issuer with such information as may be
necessary or desirable for the Issuer to comply with the reporting requirements
of Minnesota Statutes, Section 469.154, Subdivisions 5 and 7, and shall take
such further action as may be necessary or desirable to insure that such
reporting requirements are complied with.

     Section 6.03 Borrower to Maintain its Existence; Conditions Under Which
Exceptions Permitted. The Borrower agrees that, so long as the Bonds are
outstanding, it will maintain its existence as a corporation under the laws of
Minnesota; will not dissolve or otherwise dispose of all or substantially all of
its assets; and will not consolidate with or merge into another corporation or
permit one or more other corporations to consolidate with or merge into it;
provided, that the Borrower may, subject to the terms of the Credit Agreement
and the documents related thereto, without violating the agreement contained in
this Section, consolidate with or merge into another institution, or permit one
or more other of such institutions to consolidate with or merge into it, or sell
or otherwise transfer to another such institution all or substantially all of
its assets as an entirety and thereafter dissolve upon satisfaction of the
following conditions: (i) if the surviving, resulting or transferee institution,
as the case may be, is other than the Borrower, such surviving, resulting or
transferee institution shall assume in

23



--------------------------------------------------------------------------------



 



writing all of the obligations of the Borrower herein; and (ii) the Borrower
shall furnish to the Trustee an opinion of Bond Counsel to the effect that such
consolidation, merger or transfer shall not cause the interest on the Bonds to
become includible in the gross income of the recipients thereof for purposes of
federal income taxation.

     If merger or sale or other transfer is made as provided in this Section,
the provisions of this Section shall continue in full force and effect and no
further merger or sale or other transfer shall be made except in compliance with
the provisions of this Section.

     Section 6.04 Records and Inspection. To the extent required by any
provision of this Loan Agreement or the Indenture or by law relating to the
Project or the issuance of the Bonds, the Borrower shall maintain (i) copies of
all building permits, surveys, insurance, and all other documents relating to
the Project Facilities, (ii) copies of federal, state, municipal and other
licenses and permits obtained by the Borrower relating to the completion or
operation of the Project Facilities, (iii) financial books and records
reflecting the condition of the Borrower, and (iv) all other documents,
instruments, reports and records required to be maintained hereunder. The Issuer
and the Trustee shall have the right to inspect all such materials if required
to assess compliance with any of the provisions hereof, except any materials
made private or confidential by federal or state law or regulation, and the
Project Facilities, at all reasonable times during regular business hours and to
make such copies and extracts as they may desire. At the request of the Issuer
or the Trustee, the Borrower shall furnish to the Issuer or the Trustee, at the
Borrower’s expense, a copy of any such materials which are reasonably required
by the Issuer or the Trustee in the performance of their duties under the Loan
Agreement, the Indenture or the Act.

     Section 6.05 Filings, Instruments of Further Assurance. The Borrower agrees
to cooperate with the Trustee in order that all financing statements related to
the Indenture and all supplements thereto as shall reasonably be requested in
writing by the Issuer or the Trustee, to be recorded and filed in such manner
and in such places as may from time to time be required by law in order to
preserve and protect fully the security of the Owners of the Bonds and the
rights of the Trustee thereunder, and to take or cause to be taken any and all
other action necessary to perfect the security interest, pledge and assignment
created by the Indenture, as the Trustee may request.

     Section 6.06 Assignments. The Borrower consents to the pledge and
assignment of the Loan Repayments and other interests of the Issuer in this Loan
Agreement by the Issuer to the Trustee as provided in the Indenture. Except as
otherwise provided in Section 5.02 hereof, the interests and obligations of the
Borrower under this Loan Agreement are nonassignable and shall not be assigned
except to a trustee in bankruptcy or similar officer pursuant to the United
States Bankruptcy Code or similar law. Without limiting the foregoing, funds and
investments in the Bond Fund and Project Fund and other funds comprising the
Trust Estate are trust funds not subject to assignment by the Borrower or
execution, attachment, or garnishment by any creditor of the Borrower.

     Section 6.07 Observance of Indenture Covenants and Terms. The Borrower will
not do, in any manner, anything which will cause or permit to occur any default
under the Indenture, but will faithfully observe and perform, and will do all
things necessary so that the Issuer may

24



--------------------------------------------------------------------------------



 



observe and perform, all the conditions, covenants and requirements of the
Indenture. The Issuer agrees that it will observe and perform all obligations
imposed upon it by the Indenture and the Bonds provided that the Issuer has no
obligation to use its own funds or funds of the State of Minnesota to perform or
cause performance of any such obligations.

     Section 6.08 Obligations Regarding Continuing Disclosure. In the event that
the interest rate on the Bonds is converted to the Fixed Rates, the Borrower
shall cause all pertinent requirements of Rule 15c2-12, promulgated by the
Securities and Exchange Commission, to be complied with in connection with such
conversion.

[The balance of this page is intentionally left blank.]

25



--------------------------------------------------------------------------------



 



ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

     Section 7.01 Events of Default. The following shall be “Events of Default”
under this Loan Agreement and the term “Event of Default” shall mean, whenever
used in this Loan Agreement, any one or more of the following events:

     (a) If the Borrower fails to pay or cause to be paid the amount of any Loan
Repayment required to be paid under Section 4.02 hereof when due; or

     (b) If the Borrower shall fail to perform any obligation under Section 4.03
hereof with respect to the mandatory purchase of outstanding Bonds; or

     (c) If the Borrower shall default in the due and punctual performance of
any of the other covenants, conditions, agreements and provisions contained in
this Loan Agreement on the part of the Borrower to be performed, and such
Default shall have continued for a period of sixty days after written notice,
specifying such Default and requiring the same to be remedied, shall have been
given to the Borrower and the Bank by the Issuer or Trustee; or

     (d) The occurrence of any Default under the Indenture and the continuance
thereof after the expiration of any period of grace or cure granted therein.

The provisions of paragraph (c) of this Section are subject to the following
limitations: (1) No Default in the payment of money to the Issuer (other than a
Loan Repayment) shall become an Event of Default. (2) If by reason of force
majeure the Borrower is unable in whole or in part to carry out its agreements
contained herein, the Borrower shall not be deemed in default during the
continuance of such disability. The term “force majeure” as used herein includes
but is not limited to the following: acts of God; strikes, lockouts or other
employee disturbances; acts of public enemies; orders of any kind of the
government of the United States of America or of the State of Minnesota or any
of their departments, agencies, political subdivisions or officials, or any
civil or military authority; insurrections; riots; epidemics; landslides;
lightning; earthquakes; fires; tornadoes, hurricanes, storms; floods; washouts;
droughts; restraint of government and people; civil disturbances; explosions,
breakage or accident to machinery, transmission pipes or canals; material
failure of utilities; or any other cause or event not reasonably within the
control of the Borrower. (3) If the Default can be remedied but not within a
period of sixty days after notice and if the Borrower has taken all action
reasonably possible to remedy such Default within such sixty day period, the
Default shall not become an Event of Default for so long as the Borrower shall
diligently proceed to remedy such Default. The Borrower agrees, however, to use
its best efforts to remedy with all reasonable dispatch any cause or causes
preventing the Borrower from carrying out its agreements.

     Section 7.02 Remedies on Default. Whenever any Event of Default shall have
happened and be subsisting, any one or more of the following steps may be taken,
except that, so long as the Letter of Credit remains in full force and effect,
the following steps may be taken

26



--------------------------------------------------------------------------------



 



only upon the occurrence and continuance of an Event of Default described in
Section 7.01 (a), (b) or (d):

     (a) The Trustee may declare all or any amounts of Loan Repayments
thereafter to become due and payable under Section 4.02 hereof for the remainder
of the term of this Loan Agreement to be immediately due and payable, whereupon
the same shall become immediately due and payable.

     (b) The Trustee may take whatever action in law or in equity which appears
necessary or desirable to enforce this Loan Agreement in accordance with the
provisions hereof.

Any amounts collected by the Trustee pursuant to action taken under the
foregoing paragraphs shall be applied as provided in the Indenture.

     Whenever any Default shall occur, the Trustee (or the Issuer with respect
to Sections 4.04(b), 6.01, 7.04 and 7.05 hereof) may take whatever action at law
or in equity which may appear necessary or desirable to collect the payments
then due or to enforce performance and observance of any obligation, agreement
or covenant under this Loan Agreement. Whenever any Default shall occur with
respect to any obligation of the Borrower to the Issuer under Sections 4.04 (b),
6.01, 7.04 or 7.05 hereof, the Issuer may take whatever action at law or in
equity which may appear necessary or desirable to enforce the obligations of the
Borrower to the Issuer thereunder.

     Section 7.03 Remedies Cumulative, Delay Not to Constitute Waiver. No remedy
conferred upon or reserved to the Issuer or the Trustee by this Loan Agreement
is intended to be exclusive of any other available remedy or remedies, but each
and every such remedy shall be cumulative and shall be in addition to every
other remedy given under this Loan Agreement or now or hereafter existing at law
or in equity or by statute. No delay or omission to exercise any right or power
accruing upon any Default shall impair any such right or power, and any such
right or power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Issuer or the Trustee to exercise any remedy
reserved to it in this Article, it shall not be necessary to give any notice,
other than such notice as may be herein expressly required. In the event any
agreement contained in this Loan Agreement should be breached by either party
and thereafter waived by the other party, such waiver shall be limited to a
particular breach so waived and shall not be deemed to waive any other breach
hereunder.

     Section 7.04 Agreement to Pay Attorneys’ Fees and Expenses. In the event
the Borrower should default under any of the provisions of this Loan Agreement
and the Issuer or the Trustee should employ attorneys or incur other expenses
for the collection of payments due or to become due hereunder or the enforcement
of performance or observance of any obligation or agreement on the part of the
Borrower contained in this Loan Agreement the Borrower agrees that it will on
demand therefor reimburse the reasonable fee of such attorneys and such other
reasonable expenses as are so incurred. This provision is in addition to and not
in lieu of any other provision for payment of attorneys fees herein.

27



--------------------------------------------------------------------------------



 



     Section 7.05 Advances. In the event the Borrower shall fail to pay any Loan
Repayments under Section 4.02 hereof, or to do any other thing or make any other
payment required to be done or made by any other provision of this Loan
Agreement, the Issuer or the Trustee, each in its own discretion, may do or
cause to be done any such thing or make or cause to be made any such payment at
the expense or as an advance for the account of the Borrower, and the Borrower
shall pay to the Issuer or the Trustee, as the case may be, upon demand, all
costs and expenses so incurred and advances so made, with interest at a rate
equal to the Reference Rate, plus 2.00% per annum.

[The balance of this page is intentionally left blank.]

28



--------------------------------------------------------------------------------



 



ARTICLE VIII

MISCELLANEOUS

     Section 8.01 Amounts Remaining in Funds.

     (a) It is agreed by the parties hereto that any amounts remaining in any
Fund or Account maintained by the Trustee under the Indenture after payment in
full of the Bonds (or provision for payment thereof having been made in
accordance with the provisions of the Indenture) and any additional amounts
payable to the Trustee and fees, charges and expenses of any paying agents and
all other amounts required to be paid under the Indenture or this Agreement,
shall belong to and be paid to the Borrower or the Bank, as their interests may
appear.

     (b) In the event that at any time the Trustee holds moneys in the Bond Fund
as a result of a payment made under Section 4.02 hereof or otherwise and in
respect of which a credit is given due to a corresponding payment made by the
Bank under the Letter of Credit, the Trustee is authorized to remit such money
to the Bank in satisfaction of the reimbursement obligations under the Credit
Agreement.

     Section 8.02 Notices. All notices, certificates, requests or other
communications hereunder shall be sufficiently given and shall be deemed given
when delivered personally or the earlier of actual receipt or three days
following the mailing thereof by either certified or registered mail, return
receipt requested, postage prepaid, addressed as follows:

             
A.
  To the Issuer   —   City of Chaska

          City Hall
Chaska, Minnesota 55318
Attention: City Administrator
 
           
B.
  To the Borrower   —   Lifecore Biomedical, Inc.

          3515 Lyman Boulevard
Chaska, Minnesota 55318
Attention: Chief Financial Officer
 
           
C.
  To the Trustee   —   Wells Fargo Bank, National Association

          MAC N9303-110

          Sixth and Marquette

          Minneapolis, MN 55479

          Attn: Corporate Trust Services
 
           
D.
  To the Remarketing Agent   —   Northland Securities, Inc.

          45 South Seventh Street
Suite 2500

          Minneapolis, Minnesota 55402

          Attention: Public Finance Department
 
           

29



--------------------------------------------------------------------------------



 



             
E.
  To the Bank   —   M&I Marshall & Ilsley Bank

          651 Nicollet Mall
Minneapolis, MN 55402
Attention: Commercial Banking
 
           

          with a copy to:
 
           

          M&I Marshall & Ilsley Bank

          770 North Water Street, NW 18
Milwaukee, WI 53202

A duplicate copy of each notice, certificate, request or other communication
given hereunder to any party shall also be given to the others. Any party may,
by notice given hereunder, designate any further or different addresses to which
subsequent notices, certificates, requests or other communications shall be
sent.

     Section 8.03 References to Bonds Ineffective after Bonds Paid. Upon payment
in full of the Bonds (or provision for payment thereof having been made in
accordance with the provisions of the Indenture) and all fees and charges of the
Trustee and any paying agents of the Bonds, all references in this Loan
Agreement to the Bonds and the Trustee shall be ineffective and neither the
Trustee nor the Holders of any of the Bonds shall thereafter have any rights
hereunder, saving and excepting those that shall have heretofore vested.

     Section 8.04 Binding Effect. This Loan Agreement shall inure to the benefit
of and shall be binding upon the Issuer, the Borrower and their respective
successors and assigns, and subject to the further limitation that any
obligation of the Issuer created by or arising out of this Loan Agreement shall
not be a general debt of the Issuer but shall be payable solely out of the
proceeds derived from this Loan Agreement or the sale of the Bonds.

     Section 8.05 Amendments, Changes and Modifications. Except as otherwise
provided in this Loan Agreement or in the Indenture, subsequent to the issuance
of the Bonds and prior to payment of the Bonds in full (or provision for the
payment thereof having been made in accordance with the provisions of the
Indenture), this Loan Agreement may not be effectively amended, changed,
modified, altered or terminated without the prior written consent of the parties
hereto, the Trustee and the Bank, and the Indenture may not be effectively
amended, changed, modified, altered or terminated except as provided in the
Indenture.

     Section 8.06 Counterparts. This Loan Agreement may be executed in several
counterparts, each of which shall be regarded as an original and all of which
shall constitute but one and the same Loan Agreement.

     Section 8.07 Severability. In case any section or provision of this Loan
Agreement, or in case any covenant, stipulation, obligation, agreement, act or
action, or part thereof, made, assumed, entered into, or taken under this Loan
Agreement, or any application thereof, is for any reason held to be illegal or
invalid, or is at any time inoperable by reason of any law, or actions
thereunder, such illegality or invalidity or inoperability shall not affect the
remainder thereof or any other section or provision of this Loan Agreement or
any other covenant, stipulation, obligation, agreement, act or action, or part
thereof, made, assumed, entered into, or taken under

30



--------------------------------------------------------------------------------



 



this Loan Agreement, which shall at the time be construed and enforced as if
such illegal or invalid or inoperable portion were not contained therein, nor
shall such illegality or invalidity or inoperability or any application thereof
affect any legal and valid and operable application therefor from time to time,
and each such section, provision, covenant, stipulation, obligation, agreement,
act or action, or part thereof, shall be deemed to be effective, operative,
made, entered into or taken in the manner and to the full extent from time to
time permitted by law.

     Section 8.08 Captions. The captions or headings in this Loan Agreement are
for convenience only and in no way define, limit or describe the scope or intent
of any provisions or sections of this Loan Agreement.

     Section 8.09 Benefit of Bondholders. This Loan Agreement is executed in
part to induce the purchase by others of Bonds to be issued by the Issuer, and
accordingly all covenants and agreements on the part of the Borrower and the
Issuer as set forth in this Loan Agreement are hereby declared to be for the
benefit of the Holders from time to time of the Bonds.

     Section 8.10 Term of Agreement. Except as otherwise provided herein, this
Loan Agreement shall remain in full force and effect from the date of execution
hereof until such time as the Indenture has been discharged in accordance with
its terms.

     Section 8.11 Certain References to the Bank, the Letter of Credit, Etc. If
at any time the Bank has failed to honor a conforming draft submitted under the
Letter of Credit in accordance with the provisions thereof, or is subject to any
insolvency or receivership proceeding, and at all times following the Letter of
Credit Termination Date, all references herein or in the Indenture to the Bank
or the Credit Agreement, and all provisions herein or in the Indenture requiring
the consent of the Bank for any purpose shall no longer be of any force or
effect and this Loan Agreement and the Indenture shall be construed as if all
such references were void. If at any time there shall be no Letter of Credit
required at such time to be in effect, all references herein or in the Indenture
to the Bank or its consent, or to the Letter of Credit or the Credit Agreement
shall be of no force or effect and this Loan Agreement and the Indenture shall
be construed as if all such references were void.

     Section 8.12 No Liability of Issuer. It is understood and agreed by the
Borrower that no covenant, provision or agreement of the Issuer herein or in the
Bonds or in any other document executed by the Issuer in connection with the
issuance, sale and delivery of the Bonds, or any obligation herein or therein
imposed upon the Issuer or breach thereof, shall give rise to a pecuniary
liability of the Issuer or a charge against its general credit or general fund
or shall obligate the Issuer financially in any way except with respect to the
application of revenues under this Agreement, and the proceeds of the Bonds. No
failure of the Issuer to comply with any term, condition, covenant or agreement
therein shall subject the Issuer to liability for any claim for damages, costs
or other financial or pecuniary charges except to the extent that the same can
be paid or recovered from this Agreement or revenues therefrom or proceeds of
the Bonds. No execution on any claim, demand, cause of action or judgment shall
be levied upon or collected from the general credit or general funds of the
Issuer. In making the agreements, provisions and covenants set forth herein, the
Issuer has not obligated itself except with respect to this Agreement and the
application of revenues hereunder as hereinabove provided. The Bonds constitute
special obligations of the Issuer, payable solely from the revenues pledged to

31



--------------------------------------------------------------------------------



 



the payment thereof pursuant to this Agreement and the Indenture, and do not now
and shall never constitute an indebtedness or a loan of the credit of the
Issuer, the State or any political subdivision thereof within the meaning of any
constitutional or statutory provision whatsoever. The Issuer has no taxing
power. It is further understood and agreed by the Borrower and the Holders that
the Issuer shall incur no pecuniary liability hereunder and shall not be liable
for any expenses related hereto. If, notwithstanding the provisions of this
Section, the Issuer incurs any expense, or suffers any losses, claims or damages
or incurs any liabilities, the Borrower will indemnify and hold harmless the
Issuer from the same and will reimburse the Issuer for any legal or other
expenses incurred by the Issuer in relation thereto, and this covenant to
indemnify, hold harmless and reimburse the Issuer shall survive delivery of and
payment for the Bonds.

     Section 8.13 Governing Law; Venue. This Loan Agreement is governed by the
laws of the State of Minnesota, without regard to the choice of law rules of the
State of Minnesota. Venue for any action under this Loan Agreement to which the
Issuer is a party shall lie within the district courts of the State of
Minnesota, and the parties hereto consent to the jurisdiction and venue of any
such court and hereby waive any argument that venue in such forums is not
convenient.

     Section 8.14 Right of Borrower To Perform Issuer’s Agreements. The Issuer
irrevocably authorizes and empowers, to the extent possible under law, the
Borrower to perform in the name and on behalf of the Issuer any agreement made
by the Issuer in this Loan Agreement or in the Indenture which the Issuer fails
to perform in a timely fashion if the continuance of such failure could result
in an Event of Default. This Section will not require the Borrower to perform
any agreement of the Issuer.

     Section 8.15 Complete Agreement. This Loan Agreement represents the entire
agreement between the Issuer and the Borrower with respect to its subject
matter.

[The balance of this page is intentionally left blank.]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer and the Borrower have caused this Loan
Agreement to be duly executed in their respective names, all as of the date
first above written, but actually on the        day of August, 2004.

              CITY OF CHASKA
 
       

  By     /s/ GARY F. VAN EYLL

--------------------------------------------------------------------------------


          Mayor
 
       

  And by       /s/ DAVE POKORNEY

--------------------------------------------------------------------------------


            City Administrator

[Signature Page to Loan Agreement dated as of August 1, 2004, between the City
of Chaska,
Minnesota and Lifecore Biomedical, Inc.]

33



--------------------------------------------------------------------------------



 



              LIFECORE BIOMEDICAL, INC.
 
       

  By:        /s/ DENNIS J. ALLINGHAM

--------------------------------------------------------------------------------


          Its President and Chief Executive Officer

[Signature Page to Loan Agreement dated as of August 1, 2004, between the City
of Chaska,
Minnesota and Lifecore Biomedical, Inc.]

34



--------------------------------------------------------------------------------



 



EXHIBIT A

DRAW REQUEST



To: Wells Fargo Bank, National Association, as trustee



1.   The undersigned Authorized Borrower Representative (the “Authorized
Borrower Representative”) of Lifecore Biomedical, Inc., a Minnesota corporation
(the “Corporation”) hereby authorizes and requests the above-referenced trustee
(the “Trustee”) to disburse from the Project Fund (the “Project Fund”) held by
the Trustee, pursuant to the Indenture of Trust dated as of August 1, 2004, (the
“Indenture”), between the City of Chaska, Minnesota (the “Issuer”) and the
Trustee, in order to (i) reimburse the Borrower for certain expenditures paid by
the Borrower prior to the issuance of the Series 2004 Bonds described in the
Indenture (the “Bonds”) pursuant to the Indenture, or (ii) pay designated
parties for expenditures by the Borrower paid after the issuance of the Bonds,
all as more specifically described in the attachments hereto.   2.   The
Authorized Borrower Representative further certifies, pursuant to Section 6.09
of the Indenture, that (i) none of the items for which reimbursement or payment
is sought has formed the basis for any payment heretofore made from the Project
Fund, and (ii) each item for which reimbursement or payment is sought is or was
necessary in connection with the Project.

Answer Items 3 And 4 Only If Applying For Reimbursement Of
Expenditures Paid Before Bond Closing.



3.   With respect to reimbursement of expenditures incurred and paid prior to
the issuance of the Bonds, the Authorized Borrower Representative further
certifies, pursuant to Section 1.150-2 (the “Regulations”) of the Income Tax
Regulations under the Internal Revenue Code of 1986, as amended (the “Code”),
that:

     (a) De minimis Expenditures. The expenditure for which reimbursement is
hereby sought is/is not (circle one) a de minimis expenditure as defined and
within the permitted limit described in paragraph (f)(1) of the Regulations
(lesser of $100,000 or 5% of the proceeds).

     (b) Preliminary Expenditures. The expenditure for which reimbursement is
hereby sought is/is not (circle one) a Preliminary Expenditure (as defined and
within the permitted limit described in paragraph (f)(2) of the Regulations).

If the expenditure is described under (a) or (b), go to question 4 below.

     (c) Declaration of Official Intent. The expenditure for which reimbursement
is hereby sought is not described under (a) or (b) above. On February 28, 2002,
a date no later than 60 days after payment of the expenditure for which
reimbursement is hereby

A-1



--------------------------------------------------------------------------------



 



    sought, the Borrower made a written declaration of official intent, stating
that: (i) the Borrower reasonably expects to reimburse the expenditure with the
Bond proceeds; (ii) a general description of the project for which reimbursement
is sought or an identification by name and functional purpose of the fund or
account from which the expenditure is to be paid; and (iii) the maximum
principal amount of Bonds expected to be issued for the project.

     (d) Reimbursement Period. The reimbursement is being sought for an
expenditure which has already been paid and such reimbursement would be on or
before the later of:

        (i) eighteen months after the expenditure was paid; or

        (ii) the date the property was placed in service or abandoned, but in no
event more than three years after the expenditure was paid.

     (e) Capital Expenditure. The reimbursed expenditure is for a “capital
expenditure” as defined in Section 1.150-2(d)(3) of the Code.



4.   The Authorized Borrower Representative hereby requests reimbursement for an
expenditure which meets the requirements of (i) paragraph 3(d) and (e) above,
and (ii) one of the following [check one or provide specific information for
multiple items on an attachment]:

         
(a)                    
de minimis
expenditures
  (b)                    
preliminary
expenditures   (c)                     declaration
of official intent



5.   The undersigned further certifies that this statement and all exhibits and
attachments hereto, and documents furnished in connection herewith, shall be
conclusive evidence of the facts and statements set forth herein and shall
constitute full warrant, protection and Issuer to the Trustee for its actions
taken pursuant hereto, and that this statement constitutes the approval of the
Borrower of each disbursement hereby requested and authorized.   6.   The
undersigned further certifies that the Borrower has general funds which,
together with amounts remaining in the Project Fund, are sufficient to complete
the Project.

         
Dated: _________________
       

     
 
     

--------------------------------------------------------------------------------


      Authorized Borrower Representative
 
       

      Approved:
 
       

      M&I MARSHALL ILSLEY BANK
 
       
 
      By

     

--------------------------------------------------------------------------------


          Its

     

--------------------------------------------------------------------------------

A-2